  Case 15-21929         Doc 67     Filed 02/05/19 Entered 02/05/19 11:16:08              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-21929
         BRANDEN C WRIGHT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/25/2015.

         2) The plan was confirmed on 09/01/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/17/2016, 11/08/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/23/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,600.00.

         10) Amount of unsecured claims discharged without payment: $235,998.03.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-21929       Doc 67        Filed 02/05/19 Entered 02/05/19 11:16:08                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $10,260.24
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $10,260.24


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,785.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $477.36
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,262.36

Attorney fees paid and disclosed by debtor:                  $215.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ASSOCIATES IN NEPHROLOGY         Unsecured         180.18           NA              NA            0.00       0.00
ASSOCIATES IN NEPHROLOGY         Unsecured           0.00           NA              NA            0.00       0.00
CAVALRY PORTFOLIO SVCS LLC       Unsecured         451.28           NA              NA            0.00       0.00
CHECK SYSTEMS                    Unsecured         397.63           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      4,678.98       4,932.88        4,932.88        564.69        0.00
CITY OF HOMETOWN                 Unsecured            NA         200.00          200.00          22.89       0.00
COMMONWEALTH EDISON              Unsecured         401.42        415.78          415.78          47.60       0.00
COMMONWEALTH EDISON              Unsecured         326.00           NA              NA            0.00       0.00
COMMUNITY PATHOLOGY ASSOCIA      Unsecured         379.64           NA              NA            0.00       0.00
HOLY CROSS HOSPITAL              Unsecured         124.32           NA              NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured           1.00      1,050.00        1,050.00        120.20        0.00
IL DEPT OF REVENUE               Unsecured         285.00        299.00          299.00          34.23       0.00
IL DEPT OF REVENUE               Priority          154.62        140.62          140.62        140.62        0.00
IL STATE TOLL HWY                Unsecured         927.00           NA              NA            0.00       0.00
IL STATE TOLL HWY                Unsecured         926.00           NA              NA            0.00       0.00
IL STATE TOLL HWY                Unsecured         214.00           NA              NA            0.00       0.00
ILLINOIS TITLE LOANS INC         Secured        2,200.00       4,835.89        2,497.00      2,497.00     165.29
ILLINOIS TITLE LOANS INC         Unsecured         297.00           NA         2,338.89        267.74        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         898.48          898.48        102.85        0.00
INTERNAL REVENUE SERVICE         Priority          901.63        717.17          717.17        717.17        0.00
MT SINAI HOSPITAL MEDICAL CTR    Unsecured         124.32           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         200.00           NA              NA            0.00       0.00
NATIONWIDE MUTUAL INSURANCE      Unsecured     13,078.25            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      8,396.00       8,325.18        8,325.18           0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      6,019.00     15,847.43        15,847.43           0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      6,298.00       9,773.79        9,773.79           0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      8,714.00     21,884.90        21,884.90           0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      9,456.00     16,397.47        16,397.47           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         378.00        262.26          262.26          30.02       0.00
RECEIVABLES PERFORMANCE          Unsecured         159.00           NA              NA            0.00       0.00
RESURGENT CAPITAL SERVICES       Unsecured      1,135.82            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-21929        Doc 67        Filed 02/05/19 Entered 02/05/19 11:16:08                    Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim       Principal        Int.
Name                                 Class    Scheduled        Asserted      Allowed        Paid           Paid
SPRINT NEXTEL                     Unsecured         433.80             NA           NA            0.00         0.00
ST IL TOLLWAY AUTHORITY           Unsecured      1,863.00         1,268.60     1,268.60        145.22          0.00
UNITED STUDENT AID FUNDS INC      Unsecured      7,641.87         8,325.18     8,325.18           0.00         0.00
UNIVERSITY OF WI HOSPITAL CL      Unsecured          61.27           57.56        57.56           6.59         0.00
us attorney office                Unsecured     39,110.00              NA           NA            0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      5,746.00       61,899.51     61,899.51           0.00         0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      1,059.00              NA           NA            0.00         0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      1,255.00              NA           NA            0.00         0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      3,177.00              NA           NA            0.00         0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      3,789.00              NA           NA            0.00         0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      4,237.00              NA           NA            0.00         0.00
UW MED FOUNDATION/UW HEALTH       Unsecured         152.16           64.75        64.75           7.41         0.00
VERIZON WIRELESS                  Unsecured         692.97             NA           NA            0.00         0.00
VILLAGE OF EVERGREEN PARK         Unsecured      2,000.00              NA           NA            0.00         0.00
WOLLEMI ACQUISITIONS LLC          Unsecured      7,843.12         9,856.96     9,856.96      1,128.36          0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal               Interest
                                                              Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00              $0.00                  $0.00
      Mortgage Arrearage                                         $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                                $2,497.00          $2,497.00                $165.29
      All Other Secured                                          $0.00              $0.00                  $0.00
TOTAL SECURED:                                               $2,497.00          $2,497.00                $165.29

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00               $0.00                  $0.00
       Domestic Support Ongoing                                 $0.00               $0.00                  $0.00
       All Other Priority                                     $857.79             $857.79                  $0.00
TOTAL PRIORITY:                                               $857.79             $857.79                  $0.00

GENERAL UNSECURED PAYMENTS:                             $164,098.62             $2,477.80                  $0.00


Disbursements:

       Expenses of Administration                                 $4,262.36
       Disbursements to Creditors                                 $5,997.88

TOTAL DISBURSEMENTS :                                                                           $10,260.24




UST Form 101-13-FR-S (09/01/2009)
  Case 15-21929         Doc 67      Filed 02/05/19 Entered 02/05/19 11:16:08                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
